OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS
                       AUSTIN
Hon. Julian Kantgrmery, Eay 8, 1939, Page 2
     i?enternFubllc Service Co. v. Uharg,
      Seoretary of State, 2.38 Sk1Ml, 292
      S'i168
It lof$3allyr0u0td6 and the oourts 0f Teata
have held cansiatentlythat a foreign corpora?
tlon must conduct ltaelf in accordmoe with the
constitutional and statutory provlslcma 0r this
atate.
     Southwestern Eke11Telephone & Telegraph
      CO. V. City of Da1la8, l31 W 80,
      l34sd 321.
     3%      y&l'    v. ywn   oroaerp fhqmly,

     m#leJr v* Bells9 'prr
                         lo60
         'undex thm Jaw8 0r &a8  a oorprat%on
raaybaSaroldfarmjr0oorgOFoQit~p~~
speaiiied in any 00 of the ~8ubdlvi8ba8 ti 8rlG
ala lso8 of the Red8od Oivil statute8 of ss85&
butito4umQt~e-rortwo0r~ptrrporre8
aa 4a8lgnatedin tm 01~wre or the 8ubdlvl8lcam
     Rammyv.Tod,6968lS5
     ~l6lYViBOlAS7SUlOBB
          The sewa zulo holdi with r&met        to
r0m.60oorparatlawf
          fntha opiaiollorthlEde~tllo
~UrpC8e'QtU8OOf    thBathb.hESi8tQ810~~8
ps~ttoctobu8kuMinT~,~h~~~e
8OtfAt,daQ8nat.hO2.UibUW.tOsnnot       bsoOn8tZk+
edto inelu& theoon8trWtlonoi et001 tJd&O8
within ttd   stat+